DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	
Claim Objections
Claims 5 and 9 are objected to because of the following informalities:  
Claim 5, line 2 reads “biocompatiblematerial”, examiner suggests amending this to read “biocompatible material”
Claim 9 states “which allows to write down the clinical record of the patient in detail”.  This appears to be missing a subject for who is writing down the clinical record and therefore is written incorrectly, however, to avoid a 35 U.S.C. 101 rejection, the examiner recommends including “configured to” language if a human subject is included.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1, 9, 11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969).  The metes and bounds of this claim are not clear to one of ordinary skill in the art because the applicant is attempting to act as his/her own lexicographer by quoting the phrases “Muscular Motor Multi-cell System (MMM)“ and “Reticular Fibrovascular Nucleus System (NRF) Reticular Fibrovascular Nucleus System (NRF)”, however, the claims do not clearly articulate the requirements of the Muscular Motor Multi-cell System (MMM) and the Reticular Fibrovascular Nucleus System (NRF).  Should the examiner narrowly examine the claim to require every feature contained in the specification?  The examiner recommends using “comprising” type language to define the metes and bounds of the structure of the Muscular Motor Multi-cell system (MMM) and the Reticular Fibrovascular Nucleus System (NRF). 

Claim 1 states “suturing clamping” in line 4.  It is unclear what “suturing clamping” is.  The specification does not provide a definition for “suturing clamping”.  The plain meaning of suturing is understood by one of ordinary skill in the art, but it is unclear if “suturing clamping” is a different method of attaching.
Claim 9 recites the limitation "has nodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Nodes have already been introduced in claim 1.  It is unclear if the nodes in claim 9 are the same as the nodes of claim 1 because the language set forth in claim 9 is not properly further limiting the nodes of claim 1.
Claim 9 recites the limitation "the other muscle sutures" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the examiner is not able to ascertain if the diagonal suturing complements the other muscle sutures because it is unclear what the other muscle sutures are.  They have not been defined in the claims.

Claim 11 recites the limitation "the multi-cell system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A multi-cell system has already been established in claim 1.  Is this a second multi-cell system?
Claim 11 recites the limitation "the suturing method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 states “the multi-cell system which increases the suturing methods by having conditions and accessibility so that the surgeon has technical freedom to hold the implant”.  It is unclear what is meant by this phrase.  What are the conditions and accessibility that provides the surgeon with the technical freedom to hold the implant?  How are suturing methods increased?  What constitutes technical freedom?  This claim limitation is ambiguous and does not set forth structure such that the examiner can ascertain whether the prior art meets these limitations.  
Claim 11 states “it has multiple implant placement options and there is a natural placement position, which can vary in cases that the surgeon deems appropriate, without such variation impeding the potentialities of the implant.”  It is unclear what the structure is for this claim limitation?  What is the natural placement position?  Additionally, the meaning of the statement “without such variation impeding the potentialities of the implant” is unclear.  Further clarification and structural features are requested.

Claim 14 recites the limitation “filaments” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Filaments have already been established in claim 1, line 5.  Are these different filaments than the filaments claimed in claim 1?
Claim 14 is unclear as to how the base of vital organic tissue is integrated into the outer system.  There is no structure presented to ascertain how this integration is occurring.
Claim 15 recites the limitation “the inner or nucleus system” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 recites the limitation “the micro-reticular multilevels” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 recites the limitation “the parallels” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what parallel structures the platforms are aligned with. 
Claim 15 is unclear as to whether the “several platforms” of line 5 are an additional feature to the “inner surface that constitutes the multi-reticular multilevels”, or are the “several platforms” and the “multi-reticular multilevels” the same feature.  The applicant’s specification and drawings suggest the platforms are actually the multi-reticular multilevels, which possess an inner surface, however, the claim does not read as such.
Claim 16 recites the limitation “the inner structure or nucleus” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Claims 5 and 6 are rejected based on their dependency on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already established a nucleus that makes up its inner system of filaments and platforms of levels.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noelle (US 2,570,149 A).

	Regarding claim 1, Noelle discloses a Nucleo-reticular Multi-cell Dual-system Eye Implant, which consists of:
two interrelated systems, the Muscular Motor Multi-cell System (MMM) (Figure 2, item 19) and the Reticular Fibrovascular Nucleus System (NRF) (Figure 2, item 16), 
formed first by an outer structure that has multicells (Figure 1, item 19, mesh has multicells as can be seen in Figure 2) for sudden irrigation of vascularization (the multicells of Figure 2 allow for sudden irrigation of vascularization, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP 2114.2), 
bordered by poles and nodes for suturing clamping (Figure 2, poles and nodes annotated below); 
 and second by an optional system constituted inside by a multi-level nucleus of micro reticules and filaments that achieve vascularization and fibrovascularization (this system is optional).  

    PNG
    media_image1.png
    579
    659
    media_image1.png
    Greyscale

	Regarding claim 6, Noelle discloses wherein the  Nucleo-reticular Multi-cell Dual-system Eye Implant of claim 1 is manufactured under any procedure whether by molding, casting, die-cutting, injecting, cast pressing, weaving, sublimation, cell induction, stereolithography, or any other way that the shape allows and is compatible with the purposes and functions of claim 1 (The limitation “molding, casting, die-cutting, injecting, cast pressing, weaving, sublimation, cell induction, and stereolithography” renders this claim a product by process claim.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  See MPEP 2113).  
	Regarding claim 9, Noelle discloses wherein the  Nucleo-reticular Multi-cell Dual-system Eye Implant of claim 1 has nodes at the intersection points of the poles (Figure 1, nodes annotated below), which allow a diagonal suturing that complements the other muscle sutures (it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (See MPEP 2114.2), the structure of the nodes in Figure 2 are capable of allowing a diagonal suturing that complement the other muscle sutures), each node is identifiable in relation to the cell to which it belongs and its position therein (Figure 2, nodes are annotated above and they are able to be identified in relation to the cell to which they belong and their position is known based on visual inspection), which allows to write down the clinical record of the patient in detail (there is no structure provided in this limitation, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (See MPEP 2114.2)).  
	Regarding claim 11, Noelle discloses wherein The Nucleo-reticular Multi-cell Dual-system Eye Implant of claim 1 is endowed with the multi-cell system which increases the suturing methods by having conditions and accessibility so that the surgeon has technical freedom to hold the implant (the multi-cell system (Figure 2) increases the suturing methods by providing the mesh 19 so that the surgeon has technical freedom to hold the implant at the ball 16), both in cases of evisceration and enucleation, by establishing posts and nodes (Figure 2 depicts posts and nodes (annotated above)), the first being vertical or 4Application No. Not Yet AssignedDocket No.: 133679.518828horizontal clampings and the second (vertical or horizontal clamping can occur around posts (annotated above)), diagonal (diagonal can occur around nodes (annotated above)) which combined allow avoiding the risks of extrusion or migration of the implant (suturing around posts and nodes would avoid the risk of extrusion or migration of the implant); it has multiple implant placement options and there is a natural placement position (Figure 2 depicts multiple placement options, natural placement position is addressed in 112 rejection above), which can vary in cases that the surgeon deems appropriate, without such variation impeding the potentialities of the implant (addressed in 112 rejection above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noelle (US 2,570,149 A) in view of Perry et al (US 2007/0191942 A1).

	Regarding claim 5, as set forth supra, Noelle discloses the invention substantially as claimed.
	However, Noelle is silent regarding wherein the Nucleo-reticular Multi-cell Dual-system Eye Implant of claim 1 is manufactured with any type of biocompatible material, natural or synthetic, such as ceramic, metal, polymer, organic, vegetable, cellular, from the space industry or any other.  
	Perry teaches a Nucleo-reticular Multi-cell Dual-system Eye Implant which is manufactured with any type of biocompatible material, natural or synthetic, such as ceramic, metal, polymer, organic, vegetable, cellular, from the space industry or any other (see Perry, paragraphs 0026 and 0030).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Noelle by providing wherein the Nucleo-reticular Multi-cell Dual-system Eye Implant is manufactured with any type of biocompatible material, natural or synthetic, such as ceramic, metal, polymer, organic, vegetable, cellular, from the space industry or any other as taught by Perry because it has been held to within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice (see MPEP 2144.07. Applicant has not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.